DETAILED ACTION
Applicant’s election of Group I, claims 1-8, 12, 13 and 15-24 in the reply filed on June 28, 2022 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims Summary
	Claim 1 and its various dependent embodiments are directed to a mutated AAV (e.g., type 2 (claim 5)) capsid protein, or a fragment thereof, wherein the amino acid of the wild-type AAV capsid protein of SEQ ID NO: 1, or a fragment thereof, or a homolog (defined as capsid proteins from other AAV serotypes (see specification, pages 7-8, bridging paragraph) of SEQ ID NO: 1, has a substitution of a wildtype non-cysteine amino acid into a cysteine, wherein the wildtype non-cysteine amino acid is present on an outer surface when assembled as an AAV particle.  The substitution is at position 458, 459, 446, 525 or 551 of SEQ ID NO: 1 or the homolog thereof (claim 2).  Specifically, a cysteine is present at least at position 458, 459 or 551 of SEQ ID NO: 1 or the homolog thereof (claim 21).  A further substitution is present, R459M or R459C (claim 3), or a mutation that renders the particle non-infectious (claim 4), at least one of R585A or R588 (claim 22).  With regard to claim 22, please clarify whether “R588” should be “R588A” instead.
The AAV capsid protein or fragment thereof further comprises a labeling group, targeting molecule or ligand linked to the cysteine (claim 6), e.g., a fluorescence labeling group (claim 23).  Also claimed is a mutated AAV particle comprising the mutated capsid protein/fragment (claim 7), and a composition or kit comprising such (claim 13).  The particle further comprises a linker, allowing coupling of at least a second, different mutant AAV particle (claim 8) which carries one or more of a functional nucleic acid fragment, or a nucleic acid fragment of a labeling molecule (claim 24).
	Also claimed is a composition or kit comprising an infectious or non-infectious AAV particle containing the mutated AAV capsid protein described above, and a non-infectious AAV particle containing a mutated AAV capsid protein having substitutions of at least one of R585A and R588A, whereby the infectious AAV particle is covalently linked to at least one non-infectious AAV particle (claim 12).
	Claim 15 is directed to a method for modification of a mutated AAV particle comprising the mutated capsid protein/fragment described above, comprising:
Providing a solid substrate with a binding partner of a binding molecule present on the AAV;
Coupling the mutated AAV particle to the solid substrate through binding of the binding molecule with the binding partner, forming a binding pair composed of the binding molecule and the binding partner;
Reacting a cysteine present on a surface of the mutated AAV particle bound to the solid substrate with a coupling reagent.  In claim 19, this step obtains a thioether based linker;
Washing the solid substrate;
Optionally coupling an azide containing agent.  In claim 18, this step is not optional: coupling an azide containing agent, and further comprising binding a non-infectious AAV particle via the azide group;
Eluting a modified AAV particle.

Claim 16 is directed to a method for the modification of a mutated AAV comprising:
Providing an antibody affinity chromatography column containing an antibody binding specifically to AAV particle;
Coupling of AAV particle comprising the mutated capsid protein/fragment described above to the affinity chromatography column;
Reacting a cysteine present in AAV particle bound to the column with a coupling reagent.  In claim 20, this step obtains a thioether based linker;
Washing the column;
Optionally coupling an azide containing agent.  In claim 17, this step is not optional: coupling an azide containing agent, and further comprising binding a non-infectious AAV particle via the azide group;
Eluting the modified AAV particle.

Claim Objections
Claims 1-8, 12, 13 and 15-24 are objected to because of the following informalities:
Claim 1 and all dependent claims 2-8, 12, 13 and 15-24 recite “SEQ ID No. 1”.  Correct notation is “SEQ ID NO: 1”.
Claim 2 has groups of “458, 459 or 551, 446 or 525”.  It appears there is an extra “or” in the grouping.
In claim 8,  “carriers” should be “carries”.
In claim 16, the preamble states, “The method for the modification of a mutated AAV particle”.  The claim should begin with, “A method” [emphasis added].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 16, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 is directed to a composition or kit comprising an infectious or non-infectious AAV particle containing the mutated AAV capsid protein described above, and a non-infectious AAV particle containing a mutated AAV capsid protein having substitutions of at least one of R585A and R588A, whereby the infectious AAV particle is covalently linked to at least one non-infectious AAV particle.  It is not clear which two particles are linked.  If the AAV particle containing the mutated AAV capsid protein is infectious, it is covalently linked to a non-infectious AAV particle, presumably the one that has R585A or R588A.  However, the claim language does not clearly set forth that embodiment with the use of “a non-infectious AAV particle” [emphasis added], which could be distinguished from the non-infectious AAV having R585A or R588A.  Further, in the instance that the AAV particle containing the mutated AAV capsid protein is non-infectious, it would appear that it would be not be covalently linked to another particle at all.  The metes and bounds of the claim cannot be determined without further clarification and correction.
	The preamble of claim 16 states, “The method for the modification of a mutated AAV particle”.  Then, section a) states, “providing an antibody affinity chromatography column containing an antibody binding specifically to AAV particle”.  Since there is no article before “AAV particle”, it is not clear if the particle is the mutated AAV particle referenced in the preamble.  Steps b) and c) also refer to “AAV particle” without an article.  Clarification is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12, 13 and 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
The claims that do not specify particular sites for mutation encompass a large genus of AAV capsid proteins having a non-cysteine substituted with a cysteine that will be exposed at the surface of an assembled AAV particle.  Also claimed is a large genus of fragments with no size limitation, as long as the fragment has the substituted cysteine and can still assemble into an AAV particle.  For the claims that do specify particular sties for mutation, the claims still encompass a large genus of fragments with no size limitation, as long as the fragment has the substituted cysteine and can assemble into an AAV particle.
Applicant has provided a base sequence, SEQ ID NO: 1, and either no particular site for substitution (as in claim 1, for example), or some particular sites for cysteine substitution, such as 458, 459, 446, 525 and 551 (as in claims 2 and 3).  The claimed function is that the capsid protein or fragment has to be capable of assembly in an AAV particle.  The structure-function nexus in this case is exactly what Applicant has exemplified: cysteine substitution at sites 458, 459, 446, 525 and/or 551 of a full capsid protein that assemble into AAV particles.  These sites are not representative of all the available sites on the capsid protein (i.e., any non-cysteine amino acid substituted with a cysteine).  Even in the case where particular sites are named, the length of the fragments has not been described such that one would know what portions of the capsid must be conserved in order to have the claimed function of assembly into an AAV particle.  The examples in the specification do not appear to show any other sites for substitution, nor any fragments.  The limited species provided is not representative of the genus.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 13 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maersch et al. (Virology, 2010, 397:167-175, cited in the IDS filed 3/26/2020, “Maersch”).  The claims are summarized above and correlated to the teachings of the prior art in bold font below.
Maersch discloses an AAV-2 capsid library having random mutations, including R459C, N551C, and R459M (see Table 2) used to produce viral particles (see page 168, “Selection of immune-escaping mutants” section, Vectors C4 (R459C), C7 (R459M and N551C) and A2 (R459C), respectively) (claims 1-3, 5, 7 and 21).  Maersch’s capsid sequence qualifies as a homolog of SEQ ID NO: 1, since it is a capsid sequence from AAV-2.  The materials and method section (page 174) show that the vector particles were in a composition (claim 13).  Therefore, the claimed embodiments are anticipated by the prior art.

Claims 1, 5-8, 13, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samulski et al. (WO 2007/089632 A2, “Samulski”, cited in the IDS filed 3/26/2020), evidenced by Russell et al. (US Patent 6,156,303, “Russell).  The claims are summarized above and correlated to the teachings of the prior art in bold font below.
Samulski discloses AAV-2 vector particles comprising a capsid protein having a cysteine amino acid substitution at position 530 (see page 2, lines 15-25, and Table 2 on page 12).  The cysteine substitution provides a free thiol available for coupling with fluorophores, gold nanoparticles, radiolabels, PEG crosslinking, etc. (see page 14, lines 26 through page 15, line 17) (claims 1, 5-7 and 23).  Thus, it is understood to be on the outer surface of the capsid protein.  The PEG crosslinking would be expected to allow for coupling of at least a second, different mutant AAV particle (claims 8 and 24, noting that the claim does not require the presence of a second particle, only the ability to be coupled to it).  Samulski discloses capsid sequences from AAV VP1, referencing Russell (see Samulski, page 6, last paragraph, in particular lines 28-29).  Russell discloses an AAV capsid VP1 sequence that is identical in content and length to Applicant’s SEQ ID NO: 1 (see Russell’s Figure 2) (claim 1).  Compositions of the vector particles are disclosed (see page 37, first paragraph) (claim 13).  Therefore, the claimed embodiments are anticipated by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Samulski et al. (WO 2007/089632 A2, “Samulski”, cited in the IDS filed 3/26/2020), evidenced by Russell et al. (US Patent 6,156,303, “Russell), as applied to claims 1 and 7 above.
	Claims 15, 16, 19 and 20 are directed to methods for modification of a mutated AAV particle having a cysteine in place of a non-cysteine in the capsid protein.  The teachings of Samulski are outlined above.  Samulski discloses a method for purifying the vectors is outlined on page 3, including steps of providing a solid support comprising a matrix and heparin (optionally with antibodies (claim 16)), contacting the support with virus vector to allow the virus vector to bind to the support via heparin, washing, and eluting the bound vector from the support (also see Example 1, page 41, lines 15-20, and page 24, lines 21-26) (claim 15).  In the instance that the AAV with the cysteine substitution is the vector being purified, it would have been obvious to have modified Samulski’s method to include a step for reacting the cysteine with a thioether based linker coupling reagent, such as maleimide, since the cysteine substitution provides a free thiol available for coupling through maleimide chemistry (see page 14, last paragraph) (wherein the maleimide group reacts with the thiol via formation of thioether bonds) (claims 19 and 20).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is allowed.
Kochanek et al. (US 2006/035378, cited in the IDS filed 3/26/2020) discloses modification of AAV2 capsid proteins by inserting cysteines, but does not teach or fairly suggest substitution of existing amino acids.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648